Title: Expedition to the Ohio, 1754: Narrative
From: Washington, George
To: 

 On the 31st of March, I received from his Honour a Lieutenant Colonel’s Commission,
   
   The date of the commission’s receipt as given here is in error. Dinwiddie wrote to GW 15 Mar. enclosing the commission as lieutenant colonel of the Virginia Regiment, “pay, 12s. 6d. per day” (ViHi), and GW acknowledged its receipt 20 Mar. (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 1:35–36).

 of the Virginia Regiment, whereof Joshua Fry, Esq; was Colonel, dated the 15th; with Orders to take the Troops, which were at that Time quartered at Alexandria, under my Command, and to march with them towards the Ohio, there to help Captain Trent to build Forts, and to defend the Possessions of his Majesty against the Attempts and Hostilities of the French.
   
   In Alexandria, GW was facing the perennial problems of recruiting and supply. On 9 Mar. he wrote to Dinwiddie: “I have increased my number of Men to abt. 25, and dare venture to say, I should have had several more if the excessive bad weather did not prevent their meeting agreeable to their Officer’s Commands. We daily Experience the great necessity for Cloathing the Men, as we find the generality of those, who are to be Enlisted, are of those loose, Idle Persons, that are quite destitute of House, and Home, and, I may truly say, many of them of Cloaths; which last, renders them very incapable of the necessary Service, as they must unavoidably be expos’d to inclement weather in their Marches, &c., and can expect no other than to encounter almost every difficulty, that’s incident to a Soldiers Life. There is many of them without Shoes, others want Stockings, some are without Shirts, and not a few that have Scarce a Coat, or Waistcoat to their Backs; in short, they are as illy provided as can well be conceiv’d” (ViHi).

 April the 2d, Every Thing being ready, we began our march according to our Orders, the 2d of April, with two Companies of Foot, commanded by Captain Peter Hog,
   
   Peter Hog (1703–1782), a native of Edinburgh, settled in Augusta County about 1745. He was commissioned a captain in the Virginia Regiment 9 Mar. 1754. In July 1756 he was chosen to erect a line of frontier forts commissioned by the Virginia Assembly. Hog was licensed to practice law on 10 May 1759, and in 1772 Lord Dunmore appointed him prosecuting attorney for Dunmore County. He eventually became a landowner of considerable importance with extensive holdings in Kentucky and western Virginia.

 and Lieutenant Jacob Vambraam,
   
   Jacob Van Braam had accompanied GW on his journey to the French commandant in 1753. According to a memorial Van Braam presented to Lord George Germain 31 July 1777, he was “formerly a Lieutenant in the Dutch Service—that having some connections in America, he went to that Country in the Year 1752. In 1753 he was sent with Mr. Washington to the French who were at that time erecting Forts on the Ohio—that the Year after (the French still pursuing their incroachments) the Virginians raised a Regiment of which your Memorialist had the sole disciplining—that Mr. Washington who was Colonel of the said Regiment being compelled by a superior force of Canadians and Indians to surrender Fort Necessity, your Memoralist was sent as an Hostage to Canada, where he was kept in a Gaol for several years ’till the reduction of that Country” (P.R.O., C.O.5/116, ff. 2–24). Van Braam’s role in translating the articles of capitulation of Fort Necessity aroused so much criticism in Virginia that his name was omitted from the list of officers thanked by the Assembly for their participation in the campaign. By 1761, however, tempers had cooled and Van Braam was specifically recommended by Gov. Francis Fauquier for a commission in the British army (Fauquier to William Pitt, 3 April 1761, P.R.O., C.O.30/8/32, ff. 17–18). He was also granted 9,000 acres of land as an officer in the Virginia Regiment (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:440, 549). He subsequently received a commission in the Royal American Regiment. At the end of the war he went on half pay and settled on “a considerable farm” in Wales. In 1775 he was again appointed to a company in one of the battalions of the Royal American Regiment and sent to Saint Augustine in East Florida (P.R.O., C.O.5/116, ff. 21–24). He served as captain in the British army in the Georgia campaign and sold his commission in 1779. After the war he apparently settled in France (see Van Braam to GW, 20 Dec. 1783, DLC:GW).

 five Subalterns, two Serjeants, six Corporals, one

Drummer, and one Hundred and twenty Soldiers, one Surgeon,
   
   The surgeon who accompanied the expedition was Dr. James Craik (1730–1814), a native of Arbigland, Scot. Educated at the University of Edinburgh, he emigrated in 1750, first to the West Indies and then to Virginia, opening a practice in Norfolk, where he was living when commissioned in the Virginia Regiment 7 Mar. 1754. During the French and Indian War he was stationed at Winchester and served in the Braddock campaign. At the close of the war he settled on a plantation at Port Tobacco, Charles County, Md. During the Revolution, Craik held, among other posts, that of chief physician and surgeon of the Continental Army. He was a frequent visitor to Mount Vernon, especially when there was illness in the family and among the slaves, accompanied GW on his journey to the Ohio and Kanawha rivers in 1770 and 1784, and attended him in his last illness.

 one Swedish Gentleman,
   
   Carolus Gustavus de Spiltdorf was commissioned an ensign in the Virginia Regiment 21 July 1754 and promoted to lieutenant 29 Oct. 1754. He was killed during Braddock’s Defeat 9 July 1755.

 who was a Volunteer, two Waggons, guarded by one Lieutenant, Serjeant, Corporal, and Twenty-five Soldiers. We left Alexandria on Tuesday Noon, and pitched our Tents about four miles from Cameron, having travelled six Miles.
   
   Cameron was located at the head of Hunting Creek, Fairfax County. Although only the site of an inn or ordinary, it gained some importance from its site at the junction of several roads and as a mustering place for militia meetings (see HARRISON [1]Fairfax Harrison. Landmarks of Old Prince William: A Study of Origins in Northern Virginia. Berryville, Va., 1964., 414–15).



   
   Although the printed diary does not indicate the route taken by the expedition from Cameron, it can be partially reconstructed from the account of GW’s expenses submitted to the colony of Virginia in Oct. 1754 (DLC:GW). It appears likely that after leaving Cameron he proceeded through Loudoun County to the establishment of the Quaker Edward Thompson at the later site of Hillsboro (“To Expences of the Regimt. at Edward Thompsons in Marching up 2.16.6”). The regiment crossed the Blue Ridge at Vestal’s Gap 8 April and proceeded across the Shenandoah by ferry (“To Bacon for [the regiment] of John Vestal at Shanandoah & Ferriages over 1.9.0”) and on to Winchester. The next stage was to Joseph Edwards’s fort on Cacapon Creek (“To an Express at Edwards’s 2.6”), then to Job Pearsal’s on the right bank of the South Branch of the Potomac, then to Thomas Cresap’s establishment near the mouth of the South Branch, and on to Wills Creek.



   
   In the Contrecoeur version the following entry appears for 17 April: “About noon I met Mr. Gist who had been sent from Oyo on express by the Half King in order to find out when the English could be expected there. He informed me that the Indians are very angry at our delay, and that they threaten to abandon the country; that the French are expected every day at the lower part of the river; that the fort is begun, but hardly advanced; and several other particulars” (CONTRECOEUR DIARYDonald H. Kent, ed. Contrecoeur’s Copy of George Washington’s Journal for 1754. Harrisburg, Pa., 1952., 12).

  (From the 3d of April, to the 19th of said Month, this Journal only contains the March of the Troops, and how they were joined by a Detachment which was brought by Captain Stevens.) 
   
   Adam Stephen (c.1718–1791) was born in Scotland and studied medicine at the University of Edinburgh. After briefly pursuing a career in the British navy, Stephen settled down to the practice of medicine in Virginia. He joined the Virginia Regiment in 1754 as a captain and was later promoted to lieutenant colonel. He took part in the Braddock campaign in 1755 and in 1756 was among the forces sent against the Creeks in South Carolina, serving with the Virginia troops until 1758. During Pontiac’s rebellion he again joined the army and faced charges in 1764 that he used militia to guard wagons carrying his own property. The charges were dismissed, but he was censured for sending Virginia troops out of the colony (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1761–65, 296–98). In Feb. 1776 he was appointed colonel of the 4th Virginia Regiment and in Sept. 1776 a brigadier general in the Continental Army. In Oct. 1777 he was charged with “Acting unlike an officer” at Germantown. He was dismissed from the service in Nov. 1777. After the war he lived on his farm in Berkeley County (now West Virginia) and in 1788 served as a member of the Virginia Convention to ratify the Constitution.

  The 19th, Met an Express who had Letters from Captain Trent, at the Ohio, demanding a Reinforcement with all Speed, as he hourly expected a Body of Eight Hundred French. I tarried at Job Pearsall’s
   
   Job Pearsal was “one of the first settlers on the south branch of the Potomac, at or near the site of the present town of Romney. His cabin, on the right bank of the stream, was surrounded by a stockade. . . . This was on the line of the main road between Winchester, the forts on Patterson creek, Oldtown and Fort Cumberland” (TONER [3]J. M. Toner, ed. Journal of Colonel George Washington, Commanding a Detachment of Virginia Troops, Sent by Robert Dinwiddie, Lieutenant-Governor of Virginia, across the Alleghany Mountains, in 1754, to Build Forts at the Head of the Ohio. Albany, 1893., 30). See also KOONTZ, 138.

 for the Arrival of the Troops, where they came the next Day. When I received the above Express, I dispatched a Courier to Colonel Fry, to give him Notice of it. The 20th, Came down to Colonel Cresap, to order the Detachment, and on my Rout, had Notice that the Fort was taken by the French. That News was confirmed by Mr. Wart,
   
   Trent had left Ens. Edward Ward in charge of the construction of the proposed fort at the mouth of the Monongahela while he returned to Wills Creek for provisions. Shortly after Trent’s departure, Ward received word that a body of French were marching on the fort. Upon the advice of the Half-King, Ward hastily threw up a stockade at the Forks. On 17 April the French forces appeared with a summons to surrender. Since the French had some 1,000 men to Ward’s 41 he was forced to comply. For Ward’s deposition on his surrender, see GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 275–78.

 the Ensign of Captain Trent, who had been obliged to surrender to a Body of One Thousand French and upwards, under the Command of Captain Contrecoeur,
   
   Claude Pierre Pécaudy, sieur de Contrecoeur (1706–1775), had begun his military career in the French army as an ensign in 1729. He advanced to the rank of lieutenant in 1742 and to captain in 1748, and in 1754 was ordered to construct a fort at the Forks of the Ohio and put in command of French forces in the Ohio country. He retired from the army in 1759 and established residence in Canada, where, in 1774, he was appointed to the legislative council of the Province of Quebec.



   
   Contrecoeur’s “Summons” to Ward to surrender the stockade is in PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 117–19. In it he warned the English that the French government would not tolerate expansion into the Ohio country.

 who was come from Venango (in French, the Peninsula) with Sixty Battoes, and Three Hundred Canoes, and who having planted eighteen Pieces of Cannon against the Fort, afterwards had sent him a Summons to depart.
   
   Venango (now Franklin, Pa.) was at the junction of the Allegheny River and French Creek. “Peninsula” is a translation, not of Venango, but of Presque Isle (Erie, Pa.), on Lake Erie.

 Mr. Wart also informed me, that the Indians kept stedfastly

attached to our Interest.
   
   Ward noted in his deposition the strong support given to his detachment by the Half-King, who had helped him to erect the fort. The chief “stormed greatly at the French at the Time they were oblieged to march out of the Fort and told them it was he Order’d that Fort and laid the first Log of it himself, but the French paid no Regard to what he said” (GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 278).

 He brought two young Indian Men with him, who were Mingoes, that they might have the Satisfaction to see that we were marching with our Troops to their Succour. He also delivered me the following Speech, which the Half-King sent to me. Fort-Ohio, April 18th, 1754. A SPEECH from the Half-King, for the Governors of Virginia and Pennsylvania. MY Brethren the English. The Bearer will let you understand in what Manner the French have treated us. We waited a long Time, thinking they would come and attack us; we now see how they have a Mind to use us. We are now ready to fall upon them, waiting only for your Succour. Have good Courage, and come as soon as possible; you will find us as ready to encounter with them as you are yourselves. We have sent those two young Men to see if you are ready to come, and if so, they are to return to us, to let us know where you are, that we may come and join you. We should be glad, if the Troops belonging to the two Provinces could meet together at the Fort which is in the Way. If you do not come to our Assistance now, we are intirely undone, and imagine we shall never meet together again. I speak it with a Heart full of Grief. A Belt of Wampum. The Half-King directed to me the following Speech. I am ready, if you think it proper, to go to both the Governors, with these two young Men, for I have now no more Dependance on those who have been gone so long, without returning or sending any Message. A Belt of Wampum. April 23d. A COUNCIL of WAR held at Wills-Creek, in order to consult upon what must be done on Account of the News brought by Mr. Wart, The News brought by Ensign Wart, having been examined into, as also the Summons sent by Captain Contrecoeur, Commander of the French Troops, and the Speeches of the Half-King, and of

   

the other Chiefs of the Six-Nations; it appears, that Mr. Wart, was forced to surrender the said Fort, the 17th of this Instant, to the French, who were above One Thousand strong, and had eighteen Artillery Pieces, some of which were nine Pounders, and also that the Detachment of the Virginia Regiment, amounting to One Hundred and Fifty Men, commanded by Colonel Washington had Orders to reinforce the Company of Captain Trent, and that the aforesaid Garrison consisted only of Thirty-three effective Men. It was thought a Thing impracticable to march towards the Fort without sufficient Strength; however, being strongly invited by the Indians, and particularly by the Speeches of the Half-King, the President gave his Opinion, that it would be proper to advance as far as Red-Stone-Creek, on Monaungahela, about Thirty-seven Miles on this Side of the Fort, and there to raise a Fortification, clearing a Road broad enough to pass with all our Artillery and our Baggage, and there to wait for fresh Orders. The Opinion aforesaid was resolved upon, for the following Reasons; 1st, That the Mouth of Red-Stone is the first convenient Place on the River Monaungahela. 2d, That Stores are already built at that Place for the Provisions of the Company, wherein our Ammunition may be laid up;
   
   The Ohio Company had erected a store on the right bank of Red Stone Creek (Brownsville, Pa.) in Jan. 1754.

 our great Guns may be also sent by Water whenever we should think it convenient to attack the Fort. 3d, We may easily (having all these Conveniences) preserve our People from the ill Consequences of Inaction, and encourage the Indians our Allies, to remain in our Interest. Whereupon, I sent Mr. Wart to the Governor, with one of the young Indians and an Interpreter: I thought it proper also to acquaint the Governors of Maryland and Pennsylvania of the News;
   
   Ward was in Williamsburg by 4 May. On that day Dinwiddie informed the council of Ward’s surrender and presented it a copy of “the Resolve of a Council of War held thereupon.” The council requested “that his Honour would Signifie by a Letter to Col. Washington that his Conduct in General has been approved of, more particularly the Caution he has taken in halting at Red Stone Creek, til they have Assembled a Sufficient Body to secure themselves & Cannon and then to proceed to Monongahela” (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 5:468–69).


		
   
   GW’s letter to Gov. Horatio Sharpe of Maryland is printed, under 27 April, in WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 1:43–44. The letter to Gov. James Hamilton of Pennsylvania, dated 24 April, is in the University of Pittsburgh libraries.

 and I

sent away the other Indian to the Half-King, with the Speeches inclosed in the following Letter. To the Honourable Robert Dinwiddie, Esq; Governor, &c.
   
   For GW’s letter to Dinwiddie, dated 25 April 1754, see P.R.O., C.O.5/14, f. 191. It is entirely possible that a copy of the letter was not included in the original diary but was found among GW’s papers by the French after the capture of Fort Necessity.

 Sir, Mr. Wart, an Ensign of Captain Trent’s Company, is this Day come from Monaungahela, and has brought the sorrowful News of the Reduction of the Fort, on the 17th of this Instant; having been summoned by Captain Contrecoeur to surrender to a Body of French Troops who were a Thousand strong, who came from Venango, with eighteen Pieces of Cannon, sixty Battoes, and Three Hundred Canoes; they permitted all our Men to retire, and take with them their Working-Tools out of the Fort, which was done the same Day. Upon receiving this News, I called a Council of War, in order to consult what was best to be done in such Circumstances; and have sent you a particular Account of every Thing agreed upon at the said Council by the same Express, that you may know Things yet more particularly. Mr. Wart is the Bearer of the Summons, as also of the Speech from the Half-King, wherein I inclosed the Wampum; he is in Company with one of those Indians mentioned in the Speech, who had been sent to see our Forces, and to know what Time they might expect us; the other Indian, I have sent back with a Message. I hope you will find it necessary, to send us our Forces as soon as they are raised, as also a sufficient Number of Canoes, and other Boats with Decks; send us also some Mortar-Pieces, that we may be in a Condition to attack the French with equal Forces. And as we are informed that the Indians of the Six Nations, and the Outawas, are coming down Sciodo-Creek, in order to join the French who are to meet at the Ohio; so I think it would not be amiss to invite the Cherokees, Catawbas, and the Chickasaws to come to our Assistance; and as I have received Intelligence, that there is no good Understanding between them and the Indians of the Six Nations aforesaid, it would be well to perswade them to make a Peace with them; otherwise if they should meet at the Ohio, it might cause great Disorder, and turn out to our Disadvantage.
   
   Dinwiddie relayed GW’s plan regarding the southern Indians to South Carolina Gov. James Glen. Glen, unenthusiastic about the proposal, replied, 1 June 1754, that “the Catawbas, the Cherokees, Creeks, and Chickesaws . . . are not only in perfect Peace and Friendship with one another, but were never more strongly attached to the British Interest. If this were to be disputed, let Facts speak; they come when we send for them, they go when they are bid and they do whatever is desired of them. . . . What Benefit then do you propose by sending so many pressing Messages to prevail with these Four Nations or with the Five Nations in New York to come to Virginia. . . . I will answer for their good Behavior with my Life, if your Province does not interfere” (S.C. IND. AFF. DOCS.William L. McDowell, Jr., ed. Documents relating to Indian Affairs. 2 vols. Columbia, S.C., 1958-70. In Colonial Records of South Carolina, 2d ser., vols. 2–3., 21 May 1750–7 Aug. 1754, 524–28).

  We find the great Advantage there is in Water-Carriage, wherefore, I would remind you to provide a Number of Boats for that Purpose. This Day, arrived the Men belonging to Captain Trent, who by your Orders had been inlisted as Militia-Troops; the Officers having imprudently promised them Two Shillings per Day, they now refuse to serve for less Pay; Wart shall receive your Orders on that Head.
   
   In recruiting men to construct the fort at the Forks, Trent had apparently promised them pay of 2s. per day, the amount commonly allowed volunteers; however, he had enlisted the men in the militia, where the rate allowed private soldiers was 8d. per day (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:117). Although Dinwiddie’s instructions to Trent are not specific on this point, he may have intended Trent’s men to be enlisted for a brief period as volunteers (see DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:55–56). GW had additional reason to fear unrest among his men since four of them had been detected in a plan to desert when the company had arrived in Winchester. An entry in GW’s account book notes: “April 10. To Cash to B: Hamilton for discovering the Plot of 4 Soldrs. to Desert. 1.4” (DLC:GW). GW continued to have trouble with Trent’s soldiers until, against his orders, they finally dispersed (GW to Dinwiddie, 18 May 1754, ViHi).

 To his Excellency Horatio Sharpe, Governor of Maryland. Sir, I AM here arrived with a Detachment of One Hundred and Fifty Men: We daily expect Colonel Fry with the remaining Part of the Regiment and the Artillery; however, we shall march gently a-cross the Mountains, clearing the Roads as we go, that our Cannon may with the greater Ease be sent after us; we propose to go as far as Red-Stone River, which falls into Monaungahela, about Thirty-seven Miles this Side of the Fort which the French have taken, from thence all our heavy Luggage may be carried as far as the Ohio. A Store is built there by the Ohio Company, wherein may be placed our Ammunition and Provisions. Besides the French Forces above mentioned, we have Reason to

believe, according to the Accounts we have heard, that another Party is coming to the Ohio; we have also learnt that Six Hundred of the Chippowais and Ollowais Indians, are coming down the River Sciodo, in order to join them. The following is my Answer to the Speech of the Half-King; “To the Half-King, and to the Chiefs and Warriors of the Shawanese and Loups our Friends and Brethren. I received your Speech by Brother Bucks,
   
   “Brother Bucks” was the Indian name of the trader George Croghan, Ens. Edward Ward’s half brother; however, it was Ward who brought the Half-King’s speech to GW in company with two young men of the Mingoes.

 who came to us with the two young Men six Days after their Departure from you. We return you our greatest Thanks, and our Hearts are fired with Love and Affection towards you, in Gratitude for your constant Attachment to us, as also your gracious Speech, and your wise Counsels. This young Man will inform you, where he found a small Part of our Army, making towards you, clearing the Roads for a great Number of our Warriors, who are ready to follow us, with our great Guns, our Ammunition and Provisions. As I delight in letting you know with speed the Thoughts of our Heart, I send you back this young Man, with this Speech, to acquaint you therewith, and the other young Man I have sent to the Governor of Virginia, to deliver him your Speech and your Wampum, and to be an Eye-witness of those Preparations we are making, to come in all Haste to the Assistance of those whose Interest is as dear to us as our Lives. We know the Character of the treacherous French, and our Conduct shall plainly shew you, how much we have it at Heart. I shall not be satisfied if I do not see you before all our Forces are met together at the Fort which is in the Way; wherefore, I desire, with the greatest Earnestness, that you, or at least one of you, would come as soon as possible to meet us on the Road, and to assist us in Council. I present you with these Bunches of Wampum, to assure you of the Sincerity of my Speech, and that you may remember how much I am your Friend and Brother.” Signed, washingtonor conotocarious
   
   GW inherited the Indian name given to his great-grandfather, John Washington. The name signified “town taker” or “devourer of villages.” In his “Biographical Memoranda,” comments written in 1786 on a projected biography of him by David Humphreys, GW stated that during the 1753 journey to the French commandant he “was named by the half-King (as he was called) and the tribes of Nations with whom he treated, Caunotaucarius (in English) the Town taker; which name being registered in their Manner and communicated to other Nations of Indians, has been remembered by them ever since in all their transactions with him during the late War” (anonymous donor).

  April 28. Came to us some Pieces of Cannon, which were taken up to the Mouth of Patterson’s River. (From the 29th of April, to the 11th of May, the Journal only contains Marches, and Things of little Consequence.) 
   
   The version of GW’s diary found among Contrecoeur’s papers contains the following entries for some of the missing days:



   
   “May 4. We met Captain Trente’s factor who informed us that 400 more French had certainly arrived at the fort and that the same number were expected in a short time. He also informed us that they were busy building two strong houses, one upon the Oyo, and the other upon the River Mal engueulée [Monongahela], both of them about three hundred rods from their junction; and that they are setting up a battery on an islet between them.



   
   “May 5. We were joined by another trader coming from Aliganie who confirmed the same news, and who added that the French were building in the place where the Oyo Company had at first intended to build a fort, at the mouth of the small River Shuttiés [Chartiers Creek].



   
   “May 7. We met a trader who informed us that the French had come to the mouth of the River Rouge [Red Stone Creek], and that they had taken possession of it with about four hundred men.



   
   “May 8. This report was contradicted by some other traders who came directly from there.



   
   “May 10. A trader arrived from the Wyendot country, having passed by the Mal engueulé forks where he had seen the Half King and the other chiefs of the Six Nations who had just received the speech I had sent them. The Half King showed the pleasure it had given him and, before the trader left, a detachment of 50 men was sent to meet us. He informs me that the French are working with all their might to build a fort on the point which I had indicated to the government. On the way this same merchant met M. La Force at Mr. Gist’s new plantation with three other Frenchmen and two Indians who had come to reconnoiter the country of the River Rouge and the vicinity under the specious pretense of hunting deserters” (CONTRECOEUR DIARYDonald H. Kent, ed. Contrecoeur’s Copy of George Washington’s Journal for 1754. Harrisburg, Pa., 1952., 18–20).



   
   Some of GW’s activities for the missing period can be reconstructed from his letter written from the Little Meadows to Robert Dinwiddie 9 May (ViHi). During these days his command began the slow push from Wills Creek. The initial problem was transportation. William Trent had been ordered to have packhorses waiting at Wills Creek to convey troops and supplies, but when GW arrived “there was none in readiness, nor any in expectation, that I could perceive.” The troops were therefore compelled to wait until wagons could be procured from the South Branch of the Potomac some 40 miles away. The wagons probably did not arrive until 29 April. For the party to reach the Ohio Company’s new store at Red Stone Creek, it was necessary to improve and widen the existing road; GW detached a body of 60 men for the work, “which party since the 25th. of Apl., and the main body since the 1st. Instt. have been laboriously employ’d, and have got no further than these Meadows abt. 20 Miles from the new Store, where we have been two Days making a Bridge across and are not done yet.” The pace slowed to as little as four miles a day, and reports poured into camp that the French were on the march.

  May the 11th, Detached a Party of Twenty-five Men, commanded by Captain Stevens and Ensign Peronie,
   
   William La Péronie (Peyroney), a native of France who settled in Virginia about 1750, had apparently had previous military experience and was appointed an ensign in the Virginia Regiment. He was wounded in the engagement at Fort Necessity. In a letter of 12 June 1754 to Dinwiddie, GW warmly recommended him for promotion to adjutant, noting that he had been “sensibly chagrined, when I acquainted him with your pleasure, of giving him an ensigncy. This he had twelve years ago, and long since commanded a company” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 1:76–84). He received the appointment of adjutant and was killed at Braddock’s Defeat.

 with Orders to go to Mr. Gist’s, to enquire where La Force, and his Party were;
   
   Christopher Gist’s new settlement was in central Fayette County, Pa., near present-day Mount Braddock.



   
   Adam Stephen described this incident in his “Autobiography”: “On the 11th of May 1754 he [Stephen] was detached by Col. Washington from the Little Meadows, an Encampment about 20 miles above Fort Cumberland, with Monsieur Perony an Ensign, & 25 men; to apprehend Monsieur Jumonville, La Force & other Frenchmen, detached from Fort du Quesne to Reconnoitre the Country.



   
   “Stephens Carried only four days provision with him; & there fell such a heavy rain, that it raisd all the Rivers in the Mountains; he sent out Hunters to kill provisions; employd the Rest in making Rafts, & with labour & difficulty crossd all the Rivers.



   
   “He at last arrivd with his detachmt. on the Monongahela near Redstone, & was informed by Some Indian Traders, whom the French had permitted to Retire; that Joumonville & his party finding the Weather unsuitable for Reconnoitering had returnd down the River to Fort du Quesne the day before. Stephens unwilling to Return to Washington without Some thing to Say, bethought himself of sending a Spy to Fort du Quesne for Intelligence. It was distant about 37 miles.



   
   “He pitched upon a person that in five days brought him the most Satisfactory & Accurate Acct of every thing at Fort du Quesne. . . .



   
   “Stephens was amazed at so great an Accuracy, & it immediately enterd into his head; that the fellow had got five pounds of him for the Scout, & that probably he had Recevd. as much of the French for informing them of his Strength & Situation. This occasiond as Quick a Return to Meet Washington as possible” (PPL: Benjamin Rush Papers).

 and in case they were in the Neighbourhood, to cease pursuing and to take care of themselves. I also ordered them to examine closely all the Woods round about, and if they should find any Frenchman apart from the rest, to seize him and bring him to us, that we might learn what we could from him: We were exceedingly desirous to know, if there was any Possibility of sending

   

down any Thing by Water, as also to find out some convenient Place about the Mouth of Red-Stone-Creek, where we could build a Fort, it being my Design to salute the Half-King, and to send him back under a small Guard; we were also desirous to enquire what were the Views of the French, what they had done, and what they intended to do, and to collect every Thing, which could give us the least Intelligence. The 12th, Marched away, and went on a rising Ground, where we halted to dry ourselves, for we had been obliged to ford a deep River, where our shortest Men had Water up to their Arm-pits. There came an Express to us with Letters, acquainting us, that Col. Fry, with a Detachment of One Hundred Men and upwards, was at Winchester, and was to set out in a few Days to join us; as also, that Col. Innis
   
   James Innes (d. 1759) was born in Scotland and emigrated to North Carolina some time after 1733. He settled in Wilmington and in 1740–41 commanded the Cape Fear Company in the campaign against Cartagena. After his return to North Carolina, he became a planter and served as colonel of the New Hanover County militia. In 1750 he was appointed to the North Carolina Council. At the outbreak of the French and Indian War, he was named commander of the North Carolina forces and, after Joshua Fry’s death, was appointed by his friend Governor Dinwiddie to overall command of the combined colonial forces for the expedition against the French in the Ohio Valley (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:194–95). He held various posts during the war—among them campmaster general and governor of Fort Cumberland.

 was marching with Three Hundred and Fifty Men, raised in Carolina; that it was expected Maryland would raise Two Hundred Men, and that Pennsylvania had raised Ten T[h]ousand Pounds (equal to about Fifty-two Thousand Five Hundred Livres) to pay the Soldiers raised in other Colonies, as that Province furnisheth no Recruits, as also that Governor Shirley had sent 600 Men to harrass the French in Canada; I hope that will give them some Work to do, and will slacken their sending so many Men to the Ohio as they have done.
   
   Although these estimates were optimistic, similar information was sent by Dinwiddie to Capel Hanbury of London 10 May 1754 (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:153–55).



   
   The Contrecoeur version of the diary has the following entry: “May 15. I learned by letter, among other things, that Governor Charlay [William Shirley of Massachusetts] had sent six hundred men to harass the French in Canada. I hope that that will give them something to do, and will hinder them from sending so many forces to the River Oyo” (CONTRECOEUR DIARYDonald H. Kent, ed. Contrecoeur’s Copy of George Washington’s Journal for 1754. Harrisburg, Pa., 1952., 20). As the information is similar to that contained in the entry for 12 May, the date may be in error.

 The 16th, Met two Traders, who told us they fled for Fear of

the French, as Parties of them were often seen towards Mr. Gist’s. These Traders are of Opinion, as well as many others, that it is not possible to clear a Road for any Carriage to go from hence to Red-Stone-Creek. The 17th, This Night Mr. Wart arrived with the young Indian from Williamsburg, and delivered me a Letter, wherein the Governor is so good as to approve of my Proceedings, but is much displeased with Captain Trent, and has ordered him to be tried, for leaving his Men at the Ohio: The Governor also informs me, that Capt. Mackay, with an Independant Company of 100 Men, excluding the Officers, were arrived, and that we might expect them daily; and that the Men from New-York would join us within ten Days.
   
   Dinwiddie’s letter to GW is dated 4 May 1754 (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:148–49). Capt. James Mackay and his company from South Carolina did not catch up with the Virginians until 14 June. The South Carolina force and its captain were part of the regular British army establishment, a fact which raised the delicate question of rank between Mackay, who held the king’s commission, and GW, whose commission was provincial. Officers holding royal commissions had proved reluctant on other occasions to take orders from officers of higher rank in the provincial forces. Dinwiddie himself may have had misgivings about possible friction; in his letter of 4 May to GW he noted that Mackay “appears to be an Officer of some Experience and Importance, You will . . . so well agree as not to let some Punctillios ab’t Com’d render the Service You are all engag’d in, perplexed or obstructed” (ViHi).


    
   
   James Mackay (d. 1785) had been appointed an ensign in a Georgia independent company of foot in 1737 and had served at Fort Diego, Fla., where he was promoted to lieutenant in May 1740. In Feb. 1741/42 he was promoted to captain lieutenant and in July 1745 to captain in Oglethorpe’s Regiment. After the disbandment of this regiment in 1749, he was made captain of one of the newly organized independent companies in South Carolina. He apparently resigned his commission in 1755 and returned to Georgia, where he was an active politician, an extensive landowner, and proprietor of Strathy Hall. In 1785 he went to Rhode Island for his health and died at Alexandria, Va., on his return journey to Georgia (GW to Robert Sinclair, 6 May 1792, DLC:GW). For the friction of command between GW and Mackay, see also HARDENWilliam Harden. “James Mackay, of Strathy Hall, Comrade in Arms of George Washington.” Georgia Historical Quarterly 1 (1917): 77–98..

 This Night also came two Indians from the Ohio, who left the French Fort five Days ago: They relate that the French Forces are all employed in building their Fort, that it is already Breast-high, and the Thickness of twelve Feet, and filled up with Earth and Stone, &c. They have cut down and burnt up all the Trees which were about it, and sown Grain instead thereof. The Indians believe there were only 600 in Number; though they say themselves they are 800: They expect a greater Number in a few Days, which may amount to 1600, then they say they can defy the English.  The 18th, The Waters being yet very high, hindred me from advancing on Account of my Baggage, wherefore I determined to set myself in a Posture of Defence against any immediate Attack from the Enemy, and went down to observe the River.
   
   The question of the discrepancy between the pay of British officers and that of provincial officers had rankled with GW’s troops throughout the campaign. By 18 May the irritation of GW and the officers of his command reached the boiling point. At the beginning of the campaign the question was not definitely decided, but the estimate was 15s. per day for a lieutenant colonel and 12s. 6d. for a major. GW had objected to the sums at the time as being lower than the pay of corresponding ranks in the British regular army (GW to Dinwiddie, 29 May 1754, ViHi). Dinwiddie, however, had assured him that subsistence for the officers would be provided. When GW’s commission was sent to him, the pay had been reduced to 12s. 6d. for a lieutenant colonel and 10s. for a major, with a corresponding reduction for lesser ranks (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:106–7, 112–15). Ward had presumably brought word to GW’s camp that the committee of the General Assembly overseeing expenditure had refused an increase. GW wrote to Dinwiddie 18 May, transmitting a written memorial from his officers protesting pay and rations: “I am heartily concerned, that the officers have such real cause to complain of the Committee’s resolves; and still more to find my inclinations prone to second their just grievances.” Although GW was reluctant to surrender his commission, “I would rather prefer the great toil of a daily laborer, and dig for a maintenance . . . than serve upon such ignoble terms; for I really do not see why the lives of his Majesty’s subjects in Virginia should be of less value, than of those in other parts of his American dominions. . . . Upon the whole, I find so many clogs upon the expedition, that I quite despair of success” (ViHi). Dinwiddie responded angrily 25 May, expressing surprise at “Such ill timed Complaints. . . . The Gent. very well knew the Terms on w’ch they were to serve. . . . Thus much, in answer to the paper signed by Capt. Stephen and others. Now, Colo. W., I shall more particularly answer w’t relates to Y’rself, and I must begin with expressing both Concern and Surprize to find a Gent. . . . from whom I had so great Expectat’s and Hopes . . . concuring with Complaints in general so ill-founded” (ViHi). The importance of this pay issue to GW and his officers during the campaign is indicated by the fact that before giving Dinwiddie a detailed account of his defeat of Jumonville’s forces he prefaced his report with a lengthy refutation of the governor’s letter of 25 May (GW to Dinwiddie, 29 May 1754, ViHi).

 The 19th, I dispatched the young Indian which was returned with Mr. Wart, to the Half King, with the following Speech. To the Half King, &c. My Brethren, It gives me great Pleasure, to learn that you are marching to assist me with your Counsels; be of good Courage, my Brethren, and march vigorously towards your Brethren the English; for fresh Forces will soon join them, who will protect you against your treacherous Enemy the French. My Friends whom I send to you,

will acquaint you of an agreeable Speech which the Governor of Virginia adresses to you: He is very sorry for the bad Usage you have received. The great Waters do not permit us to make such Haste towards you as we would do; for that Reason I have sent the young Men to invite you to come and meet us: They can tell you many Things which they have seen in Virginia, and also how well they were received by the most Part of our Grandees; they did not use them as the French do your People who go to their Fort: they refuse them Provisions; this Man has had given him, all that his Heart could wish: For the Confirmation of all this, I here give you a Belt of Wampum. The 20th, Embarked in a Canoe with Lieut. West, three Soldiers, and one Indian;
   
   John West, Jr. (d. 1777), of Fairfax County was commissioned a lieutenant in the Virginia Regiment 27 Feb. 1754 and served until August, when the regiment was disbanded (VA. TROOPS“Virginia Troops in French and Indian Wars.” Virginia Magazine of History and Biography 1 (1893–94): 278–87, 378–90., 284; GW to Robert Dinwiddie, 20 Aug. 1754, ViHi). His resignation may have been prompted by the death about this time of his father, Hugh West (Hugh West’s will, 9 Feb. 1754, Fairfax County Wills, Book B–1, 74–75, Vi Microfilm). John West, Jr., like GW, was a trained surveyor, and during the previous year had been appointed surveyor for Fairfax County (John West, Jr.’s bond, Fairfax County Deeds, Book C–1, 546, Vi Microfilm). He was Fairfax County sheriff 1759–61, justice of the Fairfax County court 1757–76, and clerk of Truro Parish 1758–63.


      
   
   The Indian who accompanied the party refused to proceed beyond the Forks until GW “promised him a ruffled shirt, which I must take from my own, and a match-coat” (GW to Joshua Fry, 23 May 1754, WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 1:52–53).

 and having followed the River along about Half a Mile, were obliged to come ashore, where I met Peter Suver, a Trader,
   
   John C. Fitzpatrick suggests that the name Peter Suver was a French interpretation of Philip Sute, “among . . . the earliest settlers in the Red Stone Creek region” (Fitzpatrick, DiariesJohn C. Fitzpatrick, ed. The Diaries of George Washington, 1748–1799. 4 vols. Boston and New York, 1925., 1:83 n.2). A more likely suggestion is Peter Shaver (Shafer), a licensed trader in Pennsylvania in 1744 who lived “four miles from the Susquehanna River” in 1750 (HANNACharles A. Hanna. The Wilderness Trail: Or The Ventures and Adventures of the Pennsylvania Traders on the Allegheny Path: With Some New Annals of the Old West, and the Records of Some Strong Men and Some Bad Ones. 2 vols. New York and London, 1911., 2:340). Shaver was killed by Indians in the fall of 1755.

 who seemed to discourage me from seeking a Passage by Water; that made me alter my Mind of causing Canoes to be made; I ordered my People to wade, as the Waters were shallow enough; and continued myself going down the River in the Canoe: Now finding that our Canoe was too small for six Men, we stopped to make some Sort of a Bark;
   
   “Washington’s journal shows that the time spent at the task would have sufficed only for the building of a raft” (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 1:364n).

 with which, together with our Canoe, we gained Turkey-Foot,
   
   Turkey Foot, present-day Confluence, Pa., is at the confluence of Laurel Creek, Casselman’s River, and the Youghiogheny.

 by the Beginning of the Night. We underwent several Difficulties about

eight or ten Miles from thence, though of no great Consequence, finding the Waters sometimes deep enough for Canoes to pass, and at other times more shallow. The 21st, Tarried there some Time to examine the Place, which we found very convenient to build a Fort, not only because it was gravelly, but also for its being at the Mouth of three Branches of small Rivers: The Plan thereof, which may be seen here, is as exact as could be done, without Mathematical Instruments.
   
   The plan of Turkey Foot has not been located.

 We went about two Miles to observe the Course of the River, which is very strait, has many Currents, is full of Rocks, and rapid; we waded it, though the Water was pretty high, which made me think it would not be difficult to pass it with Canoes. We also found other Places where the Water was rapid, but not so deep, and the Current smoother; we easily passed over them; but afterwards we found little or scarce any Bottom: There are Mountains on both Sides of the River. We went down the River about ten Miles, when at last it became so rapid as to oblige us to come ashore. (From the 22d to the 24th, the Journal contains only a Description of the Country.) 
   
   On 23 May GW wrote to Joshua Fry that he has “returned from my discoveries down the Youghiogany, which I am sorry to say, can never be made navigable.” The group had traveled some 30 miles in a fruitless search for a water route. GW had been pessimistic about the possibility of finding the Youghiogheny navigable and had ordered the soldiers on by land in the direction of Red Stone Creek. “By concurring intelligence, which we received from the Indians, the French are not above seven or eight hundred strong, and by a late account we are informed, that one half of them were detached in the night, without even the Indians knowledge, on some secret expedition; but the truth of this, though it is affirmed by an Indian lately from their fort, I cannot yet vouch for, not tell where they are bound” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 1:52–53). Upon his return to the Great Crossing of the Youghiogheny, GW met Adam Stephen and his party (see note 40).

 The 24th, This Morning arrived an Indian, in Company with him I had sent to the Half King, and brought me the following Letter from him. To any of his Majesty’s Officers whom these may concern. AS ’tis reported that the French Army is set out to meet M. George Washington, I exhort you, my Brethren, to guard against them; for they intend to fall on the first English they meet; they have been on their March these two Days; the Half King, and the other Chiefs, will join you within five Days, to hold a Council,

though we know not the Number we shall be. I shall say no more; but remember me to my Brethren the English. Signed, The HALF-KING.
   
   This letter was written for the Half-King by his interpreter, John Davison. GW copied the letter verbatim in his letter to Dinwiddie, 27 May 1754, retaining Davison’s highly original spelling and punctuation. In GW’s version the letter reads: “To the forist his Majesties Commander Offeverses to hom this meay concern: On acct of a french armey to meat Miger Georg Wassiontton therfor my Brotheres I deesir you to be awar of them for deisin’d to strik the forist Englsh they see tow deays since they marchd I cannot tell what nomber the half King and the rest of the Chiefes will be with you in five dayes to consel, no more at present but give my serves to my Brother’s the English” (ViHi).

 I Examined those two young Indians in the best Manner I could, concerning every Circumstance, but was not much the better satisfied. They say there are Parties of them often out, but they do not know of any considerable Number coming this Way. The French continue raising their Fort, that Part next to the Land is very well inclosed, but that next to the Water is much neglected, at least without any Defence: They have only nine Pieces of Cannon, and some of them very small, and not one mounted. There are two on the Point, and the others some Distance from the Fort next to the Land. They relate that there are many sick among them, that they cannot find any Indians to guide their small Parties towards our Camp, these Indians having refused them. The same Day at Two o’Clock, we arrived at the Meadows,
   
   GW is referring to Great Meadows, near Laurel Hill (approximately 11 miles southeast of present-day Uniontown, Pa.). It was here that he erected Fort Necessity. In 1771 GW acquired ownership of more than 200 acres in the area of Great Meadows, including the site of Fort Necessity.


       
   
   On the evening of 24 May, GW received another report that the French were at the crossing of the Youghiogheny some 18 miles away; he decided upon Great Meadows as a convenient place to make a stand. “We have, with Natures assistance made a good Intrenchment and by clearing the Bushes out of these Meadows prepar’d a charming field for an Encounter” (GW to Dinwiddie, 27 May 1754, ViHi).

 where we saw a Trader, who told us that he came this Morning from Mr. Gist’s, where he had seen two Frenchmen the Night before; and that he knew there was a strong Detachment out, which confirmed the Account we had received from the Half King: Wherefore I placed Troops behind two natural Intrenchments, where our Waggons also entered. The 25th, Detached a Party to go along the Roads, and other

small Parties to the Woods, to see if they could make any Discovery. I gave the Horse-men Orders to examine the Country well, and endeavour to get some News of the French, of their Forces, and of their Motions, &c. At Night all these Parties returned, without having discovered any thing, though they had been a great way towards the Place from whence it was said the Party was coming. The 26th, Arrived William Jenkins; Col. Fry had sent him with a Letter from Col. Fairfax,
   
   William Fairfax was at this time lieutenant colonel of the Fairfax County militia. The letter has not been found.

 which informed me, that the Governor himself, as also Colonels Corbin and Ludwell, were arrived at Winchester,
   
   Dinwiddie was preparing for a conference at Winchester with chiefs of both northern and southern tribes. He hoped to settle the differences between these traditional enemies and to hold them to the British interest. The governor left for Winchester 13 May 1754, and as he reported to Sir Thomas Robinson 18 June, “I waited in that Town 16 days, in expectation of the Ind’s, agreeable to their Promise. I rec’d a Message from the Chiefs of some of their Tribes, acquaint’g me that they could not come to W. at that Time, because the French had invaded and taken Possession of their Lands, and that they c’d not properly leave their People, but that they had joined our Forces under the Com’d of Colo. Geo. Washington, but desir’d me to send them some of the Present sent them from their Father, the King of G. B., w’ch I accordingly did to Colo. W—” (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:201–5).


    
   
   Richard Corbin and Philip Ludwell, both members of the governor’s council, accompanied Dinwiddie to the Winchester council.

 and were desirous to to see the Half King there, whereupon I sent him an Account thereof.
   
   Upon GW’s arrival at Great Meadows he had sent out “small light partys of Horse (Wagn. Horses) to reconnoitre the Enemy, and discover their strength & motion, who return’d Yesterday with’t seeing any thing of them nevertheless, we were alarm’d at Night and remaind under Arms from two oClock till near Sun rise. We conceive it was our own Men, as 6 of them Deserted, but can’t be certain whether it was them or other Enemy’s. Be it as it will, they were fired at by the Centrys, but I believe without damage” (GW to Dinwiddie, 27 May 1754, ViHi).

 The 27th, Arrived Mr. Gist, early in the Morning, who told us, that Mr. la Force, with fifty Men, whose Tracks he had seen five Miles off, had been at his Plantation the Day before, towards Noon; and would have killed a Cow, and broken every Thing in the House, if two Indians, whom he had left in the House, had not persuaded them from their Design: I immediately detached 65 Men,
   
   According to GW’s letter of 27 May to Dinwiddie (ViHi) and Adam Stephen’s “Autobiography” (PPL: Benjamin Rush Papers), he dispatched 75 men.

 under the Command of Captain Hog, Lieut. Mercer,
   
   George Mercer (1733–1784) was educated at William and Mary and served in the 1st and 2nd Virginia regiments from 1754 to 1760. For a period he was GW’s aide. When the Ohio Company renewed its activities after the French and Indian War, Mercer was an active promoter of its interests, serving as its London agent 1763–70. He was a burgess from Frederick County from 1761 to 1765, although he missed some sessions when he was on Ohio Company business in London. He returned to Virginia in the autumn of 1765 for a brief but stormy career as stamp officer for the colony under the Stamp Act and went back to London at the end of the year. By 1776 his personal finances were in serious disorder, and he moved from London to Paris, although he apparently retained some nebulous connection with the British government (see JAMESAlfred Procter James. George Mercer of the Ohio Company: A Study in Frustration. Pittsburgh, 1963., 78–80).



Ensign Peronie, three Sergeants, and three Corporals, with Instructions. The French enquired at Mr. Gist’s, what was become of the Half King? I did not fail to let the young Indians who were in our Camp know, that the French wanted to kill the Half King; and that had its desired Effect. They thereupon offered to accompany our People to go after the French, and if they found it true that he had been killed, or even insulted by them, one of them would presently carry the News thereof to the Mingoes, in order to incite their Warriors to fall upon them. One of these young Men was detached towards Mr. Gist’s; that if he should not find the Half King there, he was to send a Message by a Delaware. About eight at Night, received an Express from the Half King, which informed me, that, as he was coming to join us, he had seen along the Road, the Tracts of two Men, which he had

   followed, till he was brought thereby to a low obscure Place; that he was of Opinion the whole Party of the French was hidden there. That very Moment I sent out Forty Men, and ordered my Ammunition to be put in a Place of Safety, under a strong Guard to defend it, fearing it to be a Stratagem of the French to attack our Camp; and with the rest of my Men, set out in a heavy Rain, and in a Night as dark as Pitch, along a Patch scarce broad enough for one Man; we were sometimes fifteen or twenty Minutes out of the Path, before we could come to it again, and so dark, that we would often strike one against another: All Night long we continued our Rout, and the 28th, about Sun-rise, we arrived at the Indian Camp, where, after having held a Council with the Half King, it was concluded we should fall on them together; so we sent out two Men to discover where they were, as also their Posture, and what Sort of Ground was thereabout; after which, we formed ourselves for an Engagement, marching one after the other, in the Indian Manner: We were advanced pretty near to them, as we thought, when they discovered us; whereupon I ordered my Company to fire; mine was supported by that of Mr. Wager’s,
   
   Thomas Waggener held the rank of lieutenant in Jacob Van Braam’s company and was slightly wounded during the skirmish with Jumonville.

 and my Company and his received the whole Fire of the French, during the greatest Part of the Action, which only lasted a Quarter of an Hour, before the Enemy was routed. We killed Mr. de Jumonville, the Commander of that Party, as also nine others; we wounded one, and made Twenty-one Prisoners, among whom were M. la Force, M. Drouillon, and two Cadets.
   
   The site of the French camp is present-day Jumonville’s Rocks, three miles north of Summit, Pa. (CLELANDHugh Cleland. George Washington in the Ohio Valley. Pittsburgh, 1955., 80 n.30). The officers were Michel Pépin, called La Force, and Pierre Jacques Drouillon de Macé (b. 1725). Drouillon had been commissioned in 1750 and had served with Marin in constructing forts in the Ohio country. The cadets were Boucherville and Dusablé (PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 204 n.3). See also DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 2:227–28.



   
   The historical controversy over this engagement has continued to recent times. The French claimed that Jumonville’s mission was that of an ambassador, similar to GW’s own journey to the French forts a few months earlier, and that the English opened fire on the French without warning. Joseph Coulon de Villiers, sieur de Jumonville (1718–1754), had joined the French army in 1738 and served in the French campaign against the Chickasaw in 1739. After further service in Canada he was appointed in 1754 by Contrecoeur to carry an ultimatum to the English forces to leave the Ohio country. According to the French, he was on this peaceful mission when he was attacked by the English early on the morning of 28 May 1754. What was to become the French version of the engagement is contained in a letter from Contrecoeur to Duquesne, 2 June 1754: “I expected Mr. de Jumonville, within four Days; the Indians have just now informed me, that that Party is taken and defeated; they were Eight in Number, one whereof was Mr. de Jumonville. One of that Party, Monceau by Name, a Canadian, made his Escape, and tells us that they had built themselves Cabbins, in a low Bottom, where they sheltered themselves, as it rained hard. About seven o’Clock the next Morning, they saw themselves surrounded by the English on one Side and the Indians on the Other. The English gave them two Volleys, but the Indians did not fire. Mr. de Jumonville, by his Interpreter, told them to desist, that he had something to tell them. Upon which they ceased firing. Then Mr. de Jumonville ordered the Summons which I had sent them to retire, to be read. . . . The aforesaid Monceau, saw all our Frenchmen coming up close Mr. de Jumonville, whilst they were reading the Summons, so that they were all in Platoons, between the English and the Indians, during which Time, said Monceau made the best of his Way to us, partly by Land through the Woods, and partly along the River Monaungahela, in a small Canoe.



   
   “This is all, Sir, I could learn from said Monceau. The Misfortune is, that our People were surprized; the English had incircled them, and came upon them unseen. . . .



   
   “The Indians who were present when the Thing was done, say, that Mr. de Jumonville was killed by a Musket-Shot in the Head, whilst they were reading the Summons; and that the English would afterwards have killed all our Men, had not the Indians who were present, by rushing in between them and the English, prevented their Design” (MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757., 69; see also ROBITAILLEGeorges Robitaille. Washington et Jumonville: Étude Critique. Montreal, 1933.; FAŸBernard Faÿ. George Washington: Republican Aristocrat. Boston and New York, 1931., 73–75).



   
   The British version of the engagement follows closely GW’s own account sent to Dinwiddie on 29 May: “I set out with 40 Men before 10, and was from that time till near Sun rise before we reach’d the Indian’s Camp, hav’g March’d in [a] small path, a heavy Rain, and a Night as Dark as it is possible to concieve. We were frequently tumbling one over another, and often so lost, that 15 or 20 Minutes’ search would not find the path again.



   
   “When we came to the Half King, I council’d with him, and got his assent to go hand in hand and strike the French. Accordingly, himself, Monacatoocha, and a few other Indians set out with us, and when we came to the place where the Tracts were, the Half King sent Two Indians to follow their Tract, and discover their lodgment, which they did abt. half a mile from the Road in a very obscure place surrounded with Rocks. I thereupon in conjunction with the Half King and Monacatoocha, form’d a disposition to attack them on all sides, which we accordingly did and after an Engagement of abt. 15 Minutes we killed 10, wounded one, and took 21 Prisoner’s. . . . [The] Officers pretend they were coming on an Embassy, but the absurdity of this pretext is too glaring as your Honour will see by the Instructions and Summons inclos’d. . . . These Enterprising Men were purposely choose out to get intelligence. . . . This with several other Reasons, induc’d all the Officers to believe firmly that they were sent as spys, rather than any thing else, and has occasiond my sending them as prisoners, tho’ they expected (or at least had some faint hope, of being continued as ambassadors)” (ViHi).



   
   See also LEDUCGilbert F. Leduc. Washington and “The Murder of Jumonville.” Boston, 1943.. Accounts of the engagement by Adam Stephen appeared in the Md. Gaz., 29 Aug. 1754, the Pa. Gaz., 19 Sept. 1754, and in his “Autobiography” (PPL: Benjamin Rush Papers). Photostats of a deposition by Pvt. John Shaw are in PPiU.



   
   In a letter to his brother, John Augustine, 31 May 1754, GW wrote a brief description of the engagement and its aftermath, which was printed in the London Magazine, Aug. 1754. According to this letter there were 12 Frenchmen killed. “We had but one man killed, and two or three wounded. . . . We expect every hour to be attacked by superior force, but, if they forbear one day longer, we shall be prepared for them. We have already got entrenchments, are about a pallisado which I hope will be finished to-day. . . . I fortunately escaped without any wound, for the right wing, where I stood, was exposed to and received all the enemy’s fire. . . . I heard the bullets whistle, and, believe me, there is something charming in the sound” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 1:70). It was the latter observation which prompted George II’s wry remark: “He would not say so, if he had been used to hear many” (WALPOLEHorace Walpole. Memoirs of the Reign of King George the Second. 2d ed. 3 vols. London, 1847., 1:400). Another account by GW of the engagement is in his “Biographical Memoranda” (anonymous donor).

 The Indians scalped the Dead, and took away the most

Part of their Arms, after which we marched on with the Prisoners and the Guard, to the Indian Camp, where again I held a Council with the Half-King; and there informed him, that the Governor was desirous to see him, and was waiting for him at Winchester;

he answered that, he could not go just then, as his People were in too eminent a Danger from the French, whom they had fallen upon; that he must send Messengers to all the allied Nations, in order to invite them to take up the Hatchet. He sent a young Delaware Indian to the Delaware Nation, and gave him also a French Scalp to carry to them. This young Man desired to have a Part of the Presents which were allotted for them, but that the remaining Part might be kept for another Opportunity: He said he would go to his own Family, and to several others, and would wait on them at Mr. Gist’s, where he desired Men and Horses should be sent ready to bring them up to our Camp. After this I marched on with the Prisoners; They informed me that they had been sent with a Summons to order me to depart.
   
   A translation of the summons is in MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757., 68. A copy of the French version found among the Contrecoeur Papers is in PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 130–31. Contrecoeur’s orders to Jumonville are in MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757., 67.

 A plausible Pretence to discover our Camp, and to obtain the Knowledge of our Forces and our Situation! It was so clear that they were come to reconnoitre what we were, that I admired at their Assurance, when they told me they were come as an Embassy; for their Instructions mentioned that they should get what Knowledge they could of the Roads, Rivers, and of all the Country as far as Potowmack: And instead of coming as an Embassador, publickly, and in an open Manner, they came secretly, and sought after the most hidden Retreats, more like Deserters than Embassadors in

such Retreat they incamped, and remained hid for whole Days together, and that, no more than five Miles from us: From thence they sent Spies to reconnoitre our Camp; after this was done, they went back two Miles, from whence they sent the two Messengers spoken of in the Instruction, to acquaint M. de Contrecour of the Place we were at, and of our Disposition, that he might send his Detachments to inforce the Summons as soon as it should be given. Besides, an Embassador has princely Attendants; whereas this was only a simple petty French Officer; an Embassador has no Need of Spies, his Character being always sacred: And seeing their Intention was so good, why did they tarry two Days, at five Miles distance from us, without acquainting me with the Summons, or, at least, with something that related to the Embassy? That alone would be sufficient to raise the greatest Suspicions, and we ought to do them the Justice to say, that, as they wanted to hide themselves, they could not pick out better Places than they had done. The Summons was so insolent, and savoured the Gasconnade so much, that if it had been brought openly by two Men, it would have been an immediate Indulgence, to have suffered them to return. It was the Opinion of the Half-King in this Case, that their Intentions were evil, and that it was a pure Pretence; that they never intended to come to us but as Enemies; and if we had been such Fools as to let them go, they would never help us any more to take other Frenchmen. They say they called to us as soon as they had discovered us; which is an absolute Falshood, for I was then marching at the Head of the Company going towards them, and can positively affirm, that, when they first saw us, they ran to their Arms, without calling; as I must have heard them, had they so done. The 29th, Dispached Ensign Latour
   
   Ens. James Towers, of Capt. Peter Hog’s company, resigned from the Virginia Regiment at the end of 1754.

 to the Half-King, with about Twenty-five Men, and almost as many Horses; and as I expected some French Parties would continually follow that which we had defeated, I sent an Express to Colonel Fry for a Reinforcement. After this the French Prisoners desired to speak with me, and asked me in what Manner I looked upon them, whether as the Attendants of an Embassador, or as Prisoners of War: I answered

them that it was in Quality of the Latter, and gave them my Reasons for it, as above. The 30th, Detached Lieutenant West, and Mr. Spindorph, to take the Prisoners to Winchester, with a Guard of Twenty Men. Began to raise a Fort with small Pallisadoes, fearing that when the French should hear the News of that Defeat, we might be attacked by considerable Forces. June the 1st, Arrived here an Indian Trader with the Half-King: They said that when Mr. de Jumonville was sent here, another Party had been detached towards the lower Part of the River, in order to take and kill all the English they should meet. We are finishing our Fort. Towards Night arrived Ensign Towers, with the Half-King, Queen Alguipa, and about Twenty-five or Thirty Families, making in all about Eighty or One Hundred Persons, including Women and Children. The old King being invited to come into our Tents, told me that he had sent Monakatoocha to Log’s Town, with Wampum, and four French Scalps, which were to be sent to the Six Nations, to the Wiendots, &c. to inform them, that they had fallen upon the French, and to demand their Assistance. He also told me he had something to say at the Council, but would stay till the Arrival of the Shawanese, whom we expected next Morning. The 2d, Arrived two or three Families of the Shawanese: We had Prayers in the Fort. The 3d, The Half-King assembled the Council, and informed me that he had received a Speech from Grand-Chaudiere,
   
   Big Kettle (Canajachrera) was a Seneca chief living in the Ohio country. The Pennsylvanians referred to him as Broken Kettle (HANNACharles A. Hanna. The Wilderness Trail: Or The Ventures and Adventures of the Pennsylvania Traders on the Allegheny Path: With Some New Annals of the Old West, and the Records of Some Strong Men and Some Bad Ones. 2 vols. New York and London, 1911., 1:344–46).

 in Answer to the one he had sent him. The 5th, Arrived an Indian from the Ohio, who had lately been at the French Fort: This Indian confirms the News of two Traders being taken by the French, and sent to Canada; he saith they have set up their Pallisadoes, and enclosed their Fort with exceeding large Trees. There are eight Indian Families on this side the River, coming to join us: He met a Frenchman who had made his Escape in the Time of M. de Jumonville’s Action,
   
   Contrecoeur identified the fugitive as a Canadian called Monceau (see note 59).

 he was without either Shoes or Stockings, and scarce able to walk; however he let him pass, not knowing we had fallen upon them.  The 6th, Mr. Gist is returned, and acquaints me of the safe Arrival of the French Prisoners at Winchester, and of the Death of poor Colonel Fry.
   
   Fry had died on 31 May (see note 8). On 4 June Dinwiddie wrote to GW, appointing him to the command of the Virginia Regiment (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:193–94).

 It gave the Governor great Satisfaction to see the French Prisoners safely arrived at Winchester. I am also informed that, Mr. Montour,
   
   Andrew Montour, a French and Indian fur trader, was the son of Madam Montour, a prominent frontier figure who frequently acted as interpreter, and of Roland Montour, a Seneca. He attended the councils at Logstown in 1750 and 1752 and was at various times Indian agent and interpreter for both Virginia and Pennsylvania. For his service he received a grant of land on Sherman’s Creek in Perry County, Pa. Montour served in Braddock’s campaign in 1755 and was present at the battle on the Monongahela. He continued his service throughout the French and Indian War and during Pontiac’s rebellion in 1763. In 1769 he was given a grant of 300 acres below the mouth of the Monongahela and was probably living there when his death occurred some time before 1775. In 1754 Montour held a commission from Dinwiddie to organize scouts for the English forces. GW had requested 3 June that Montour join him since “he would be of singular use to me here at this present, in conversing with the Indians” (GW to Dinwiddie, 3 June 1754, PHi: Dreer Collection).

 is coming with a Commission to command Two Hundred Indians. Mr. Gist met a French Deserter, who assured him, that they were only Five Hundred Men, when they took Mr. Wart’s Fort, that they were now less, having sent Fifteen Men to Canada, to acquaint the Governor of their Success: That there were yet Two Hundred Soldiers who only waited for a favourable Opportunity to come and join us. The 9th, Arrived the last Body of the Virginia Regiment, under the Command of Colonel Must,
   
   George Muse (1720–1790), was born in England, had served in the campaign against Cartegena, and in 1752 had been appointed adjutant of the Middle Neck. He served in the Virginia Regiment as captain, major, and lieutenant colonel. Muse apparently behaved badly at the Fort Necessity engagement during the 1754 campaign. According to Landon Carter, “instead of bringing up the 2d division to make the Attack with the first, he marched them or rather frightened them back into the trenches” (CARTER [3]Jack P. Greene, ed. The Diary of Colonel Landon Carter of Sabine Hall, 1752–1778. 2 vols. Charlottesville, Va., 1965., 1:110). His name was specifically omitted from the list of officers thanked by the House of Burgesses after the campaign (JHBH. R. McIlwaine and John Pendleton Kennedy, eds. Journals of the House of Burgesses of Virginia. 13 vols. Richmond, 1905–15., 1752–58, 198).

 and we learnt that the Independent Company of Carolina was arrived at Wills-Creek. The 10th, I received the Regiment, and at Night had Notice, that some French were advancing towards us; whereupon I sent a Party of Indians upon the Scout towards Gist’s, in order to discover

them, and to know their Number: Just before Night we had an Alarm, but it proved false. The 12th, Returned two of the Men, whom we had sent out Yesterday upon the Scout; they discovered a small Party of French; the others went on as far as Stuart’s.
   
   Stewart’s Crossing was on the Youghiogheny River below present-day Connellsville in Fayette County, Pa.

 Upon this Advice, I thought it necessary to march with the major Part of the Regiment, to find out those Ninety Men, of whom we had Intelligence. Accordingly I gave Orders to Colonel Must, to put away all our Baggage and Ammunition, and to place them in the Fort, and set a good Guard there till my Return; after which I marched at the Head of One Hundred and Thirty Men, and about Thirty Indians; but at the Distance of half a Mile, I met the other Indians, who told me, there were only nine Deserters; whereupon I sent Mr. Montour, with some few Indians, in order to bring them safe to me; I caused them to be drest, and they confirmed us in our Opinion, of the Intention of M. de Jumonville’s Party; that more than One Hundred Soldiers were only waiting for a favourable Opportunity to come and join us; that M. de Contrecour expected a Reinforcement of Four Hundred Men; that the Fort was compleated; and its Artillery a shelter to its Front and Gates; that there was a double Pallisadoe next to the Water; that they have only eight small Pieces of Cannon; and know what Number of Men we are. They also informed us, that the Delaware and Shawanese had taken up the Hatchet against us; whereupon, resolved to invite those two Nations to come to a Council at Mr. Gist’s. Sent for that Purpose Messengers and Wampum. The 13th, Perswaded the Deserters to write the following Letter, to those of their Companions who had an Inclination to Desert.
   
   This letter was omitted from the published diary, and no copy has been found. However, GW apparently dispatched a Delaware carrying the letter into Contrecoeur’s headquarters at the Forks. On 8 Sept. Duquesne wrote to Contrecoeur concerning GW’s action: “You see how treacherous he is, having expected he could, in trusting our nine vile deserters, make your garrison revolt, by which means they flattered themselves they could take the fort. Inform yourself, without seeming to do so, if this Delaware, who is said to have transmitted the letter to the Soldiers of your garrison, again frequents the fort” (PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 249–53).

 (It is not in the Journal.) The 15th, Set about clearing the Roads.  16th, Set out for Red-Stone-Creek, and were extremely perplexed, our Waggons breaking very often. 17th, Dispatched an Express to the Half-King, in order to perswade him to send a Message to the Loups [Delawares]; which he did. 18th, Arrived eight Mingoes from Loiston [Logstown], who at their Arrival told me of a Commission they had, and that a Council must be held. When we assembled, they told us very shortly, that they had often desired to see their Brethren out in the Field with Forces, and begged us not to take it amiss, that they were amongst the French, and that they complied with some of their Customs; notwithstanding which they were naturally inclined to fall upon them, and other Words to that Purport: After which they said, they had brought a Speech with them; and desired to deliver it with Speed. These, and other Discourses to the same Purpose, made us suspect that their Intentions towards us were evil; wherefore I delayed giving them Audience until the Arrival of the Half-King, and desired also the Delawares to have Patience till then, as I only waited their Arrival to hold a Council, which I expected would be that same Day. After the eight Mingoes had conferred a while together, they sent me some Strings of Wampum, desiring me to excuse their insisting on the Delivery of their Speech so speedily, that they now perceived it necessary to wait the Arrival of the Half King. When the Half-King arrived, I consented to give them Audience. A Council was held in the Camp for that Purpose, where the Half-King, and several of the Six Nations, Loups and Shawanese, to the Number of Forty, were present. The Speaker of the Six-Nations directed the following Speech to the Governor of Virginia. Brethren, WE your Brothers of the Six Nations, are now come to acquaint you, that we have been informed you threaten to destroy entirely all your Brethren the Indians, who will not join you on the Road; wherefore we who keep in our own Towns, expect every Day to be cut in Pieces by you. We would desire to know from your Mouth, if there be any Truth in that Information, and that you would not look upon it as preposterous, that we are come to enquire into it, since you very well know, that bad News commonly makes a deeper Impression upon us than good; that we

may be fully satisfied by your Answers of the Truth thereof, we give you this Belt of Wampum. We know the French will ask us at our Return, of what Number our Brethren are whom we went to see? Therefore we desire you, by this Belt, to let us know it, as also the Number of those whom you expect, and at what Time you expect them, and when you reckon to attack the French, that we may give Notice thereof to our Town, and know also, what we shall have to tell the French. ANSWER. Brethren, WE are very glad to see you, and sorry that such Reports disquiet you: The English do not intend to hurt you, or any of your Allies; this News, we know, must have been forged by the French, who are constantly treacherous, asserting the greatest Falshoods whenever they think they will turn out to their Advantage; they speak well, promise fine Things, but all from the Lips outward; whilst their Heart is corrupted and full of venomous Poison. You have been their Children, and they would have done every Thing for you, but they no sooner thought themselves strong enough, than they returned to their natural Pride, and drove you off from your Lands, declaring you had no Right on the Ohio. The English, your real Friends, are too generous, to think of using the Six Nations, their faithful Allies, in like Manner; when you made your Address to the Governors of Virginia and Pennsylvania, they (at your repeated Request) sent an Army to maintain your Rights; to put you in the Possession of your Lands, and to take Care of your Wives and Children, to dispossess the French, to support your Prerogatives, and to make that whole Country sure to you; for those very Ends are the English Arms actually employed; it is for the Safety of your Wives and your Children that we fight; and as this is the only Motive of our Conduct, we cannot reasonably doubt of being joined by the remaining Part of your Forces, to oppose the common Enemy. Those that will not join us, shall be answerable, for whatever may be the Consequence; we only desire you, Brethren, to chuse that Side which shall seem most agreeable to them. The Indians of the Six Nations are those, who have the most Interest in this War; for them it is that we fight; and it would greatly trouble me to do them the least Hurt: We have engaged in this War, in order to assist and protect you; our Arms are open

to receive you, and our Hands ready to nourish your Families during the Course of this War. The Governor of Virginia has often desired they might be sent to him, that he might see them in Person, nourish and cloath them according to their own Desire; but as you could not be determined to send them to him, we are ready to share in a friendly Manner, all our Provisions with you, and shall take such Measures, and give such Orders, that enough shall be brought to maintain your Wives and Children. Such a Conduct will evidently prove how much more the English love and esteem their Allies the Six Nations, than the French do; as we have drawn the Sword in your Cause, and in your Defence, delay not one Moment, be no more in Suspence, but put your Wives and Children under our Protection; and they shall find Plenty of Provisions; in the mean while, set your young Men and your Warriors to sharpen their Hatchets, in order to join and unite with us vigorously in our Battles. The Present, my Brethren, which I offer you, is not so considerable as I could wish, but I expect in a short Time a Quantity of Goods, which are to be at my Disposal, in order to reward those who shall have shewn themselves brave and active on this Occasion; however, I shall recompense them most generously. Be of good Courage, my Brethren, deliver your Country, and make it sure to your Children; let me know the Thoughts of your Hearts on this Affair, that I may give an Account of your Sentiments to your great Friend and Brother the Governor of Virginia. In order to assure you of my Sincerity and Esteem, I present you this Belt. The 20th, The Council still continued. When the Delawares knew that they were suspected of being in the French Interest, they demanded the Reason why they had been sent for, and what they should tell the French at their Return. I answered them, it was to let them know, that we were come at their reiterated requests to assist them with Sword in Hand; that we intended to put them in the Possession of those Lands which the French had taken from them. And as they had often demanded our Assistance, in Quality of our ancient and faithful Allies, I invited them to come and place themselves under our Protection, together with the Women and Children. Whereupon the Indian Speaker stretched out his Blanket on the Floor, and laid several Belts and Strings of Wampum thereon,

in the same order he had received them from the French. This done, he repeated the Speeches of M. de Contrecour; after which, the Delaware Speaker directed to me the following Speech. Brethren, THE Governors of Virginia and Pennsylvania; We your Brethren, the Delawares remember perfectly well the Treaty of Loiston, where you and your Uncles the Six-Nations, considering the bad Situation we were in, for want of a Man to be our Leader, you then gave us a King,
   
   At the Logstown council in 1752, Shingas had been made head chief of the Delaware Nation by the Half-King (see SIPEC. Hale Sipe. The Indian Chiefs of Pennsylvania: Or, A Story of the Part Played by the American Indian in the History of Pennsylvania, Based Primarily on the Pennsylvania Archives and Colonial Records, and Built Around the Outstanding Chiefs. 1927. Reprint. New York, 1971., 287–88). For Shingas, see 25 Nov. 1753, n.27.

 and told us, he should transact all our publick Affairs between you and us; you gave us a Charge, not to listen to every vain Report that might be spread, but to consult ourselves, and to do, what would seem to us, to be right: We assure you, that we have given no Credit to any of those Reports, nor ever shall; but will be guided by you, our Brethren; and by our Uncles the Six-Nations: And will do, on all Occasions, what is just and right, taking Advice from you alone. To assure you of the Desire we have to fulfill our Engagements with you, we present you this Belt. After which they made the following Discourse, to the Six-Nations. Uncles, Thirteen Days are now past since we have received this Belt from the Onondago Council; I do not doubt your knowing it: They exhorted us to remember old Times, when they cloathed us with a Robe reaching down to our Heels; afterwards told us, to raise it up to our Knees, and there to make it very fast, and come to them at the Head of Susquehanna, where they had provided a Place for us to live; that they had also sent a Speech to those of our Nation, who live near the Minisinks, inviting them to go to the Place by them appointed, that they might live with us: They also sent us a Speech, to give us Notice that the English and French were upon the Point of coming to an Engagement on the River Ohio, and exhorted us to do nothing in that Juncture, but what was reasonable, and what they would tell us themselves. Lastly, They recommended to us, to keep fast Hold of the Chain of Friendship, which has so long subsisted between us and them; and our Brethren the English. A Belt. Then the Delawares spoke to the Shawanese as follows:  “Grand Sons, by this Belt, we take you between our Arms, and fetch you away from the Ohio, where you now are, to carry you amongst us, that you may live where we live, and there live in Peace and Quiet.[”] The Council after this was adjourned to the next Morning. The 21st, Met very early, and I spoke first to the Delawares in the following Manner. “Brethren, BY your open and generous Conduct on this Occasion, You have made yourselves dearer to us than ever; we return you our Thanks, that you did not go to Venango, when the French first invited you there; their treating you in such childish Manner, as we perceive they do, raises in us a just and strong Resentment: They call you their Children, and speak to you, as if you in reality were Children, and had no more Understanding than such. Consider well my Brethren, and compare all their Discourse, and you will find that all it tends to do, is to tell you, I am going to open your Eyes, to unstop your Ears, and such like Words to no Purpose, only proper to amuse Children. You also observe Brethren, that if they deliver a Speech, or make a Promise, and confirm it by a Belt, they imagine it binds them no longer than they think it consistent with their Interest to stand to it. They have given one Example of it; and I will make you observe it, in the Jump which they say they have made over the Boundaries, which you have set them; which ought to stir you up my Brethren, to a just Anger, and cause you to embrace the favourable Opportunity that we offer You, as we are come, at your Request, to assist you, and by Means of which, you may make them Jump back again, with more Speed than they advanced. A String of Wampum. The French are continually telling you, not to give Heed to the ill Reports that are told you concerning them who are your Fathers. If they did not know in their very Souls, how richly they deserve it on your Account, why should they suspect being accused? Why should they forewarn you of it, in order to hinder you from believing what is told you concerning them? With Regard to what they tell you of us, our Conduct alone will answer in our Behalf: Examine the Truth yourselves; you know the Roads leading to our Habitations, you have lived amongst us, you can speak our Language; but in order to justify ourselves from whatever might be said against us, and assure you of our brotherly Love; we once more invite your old Men, your Wives

and your Children, to take Sanctuary under our Protection, and between our Arms, in order to be plentifully fed, whilst your Warriors and young Men join with ours, and espouse together the common Cause. A String of Wampum. Brethren, we thank you with all our Hearts, for having declared unto us, your Resolution of accomplishing the Engagements which you have entered into, at the Treaty of Loiston [Logstown], and we can do no otherwise than praise your generous Conduct with Regard to your Grand Sons the Shawanese; it gives us infinite Pleasure. We are greatly obliged to the Council given you by Onondago, charging you to hold fast the Chain of Friendship by which we are bound; I dare say, that had he known, how nearly you are interested in this War, or that it is for the Love of you, and at your Request, we have taken up Arms, he would have ordered you to DECLARE and to act immediately against the COMMON ENEMY of the Six Nations. In order to assure you of my Affection, and to confirm the Truth of what I have said, I present you these Two great Strings.” After this, the Council broke up, and those treacherous Devils, who had been sent by the French as Spies, returned, though not without some Tale ready prepared to amuse the French, which may be of Service to make our own Designs succeed. As they had told me there were Sixteen Hundred French, and Seven Hundred Indians on their March, to reinforce those at the Garrison, I perswaded the Half King to send three of his Men to inquire into the Truth of it; though I imagined this News to be only Soldiers Discourse; these Indians were accordingly sent in a secret Manner, before the Council broke up, and had Orders to go to the Fort, and get what Information they could from all the Indians they should meet, and if there was any News worth while, one of them should return, and the other two continue their Rout as far as Venango, and about the Lake, in order to obtain a perfect Knowledge of every Thing. I also perswaded King Shingas, to send out Rangers towards the River, to bring us News, in Case any French should come; I gave him also a Letter, which he was to send back again by an Express, to prevent my being imposed upon by a false Alarm. Though King Shingas, and others of the Delawares, could not be persuaded to retire to our Camp with their Families, through the Fear they were in of Onondago’s Council, they nevertheless gave us strong Assurances of their Assistance, and directed us in

what Manner to act, in order to obtain our Desire: the Method was this; we were to prepare a great War-Belt, to invite all those Warriors who would receive it, to act independantly from their King and Council; and King Shingas promised to take privately the most subtil Methods to make the Affair succeed, though he did not dare to do it openly. The very Day the Council broke up, I perswaded Kaquehuston,
   
   This is probably a reference to Kekeuscung, “the healer,” who later became a Delaware chief. Like most of his tribe, he eventually supported the French. See n. 68.

 a trusty Delaware, to carry that Letter to the Fort which the French Deserters had written to their Comrades, and gave him Instructions how he should behave in his Observations, upon several Articles of which I had spoken to him; for I am certain the Fort may be surprized, as the French are encamped outside, and cannot keep a strict Guard, by Reason of the Works they are about. I also perswaded George,
   
   Delaware George later became a chief and went over to the French.

 another trusty Delaware, to go and take a View of the Fort, a little after Kaquehuston, and gave him proper Instructions recommending him particularly to return with Speed, that we might have fresh News. Presently after the Council was over, notwithstanding all that Mr. Montour could do to disswade them, the Delawares, as also the Half-King, and all the other Indians, returned to the Great Meadows; but though we had lost them, I still had Spies of our own People, to prevent being surprised. As it had been told me, that if I sent a Belt of Wampum and a Speech, that might bring us back both the Half-King and his young Men; accordingly I sent the following Speech by Mr. Croghan.
   
   George Croghan (d. 1782) was probably the best-known Indian trader on the Pennsylvania frontier. He was born in Ireland and emigrated to Pennsylvania around 1741, settling near Carlisle. In the years before the French and Indian War he established a network of trading posts on the frontier and became Pennsylvania’s chief agent to the Indians. During the war he served with Washington and Braddock in their campaigns and in 1756 was appointed deputy superintendent of Indian affairs by Sir William Johnson. Like most of the traders, his business had been destroyed by the war, and after 1763 he turned his attention to western lands. From Croghan Hall, his estate near Pittsburgh, where he had moved in 1758, he engaged in extensive speculation in Ohio and Illinois lands, participating in the Illinois Company and the Grand Ohio Company. The Revolution wrecked most of these western land schemes, and Croghan died near Philadelphia in comparative poverty.

  ’Tis but lately since we were assembled together; we were sent here by your Brother the Governor of Virginia, at your own Request, in Order to succour you, and fight for your Cause; wherefore my Brethren, I must require that you and your young Men come to join and encamp with us, that we may be ready to receive our Brother Monacotocha, whom I daily expect: That this request may have its desired Effect, and make a suitable Impression upon your Minds, I present you with this String of Wampum. As those Indians, who were Spies sent by the French, were very inquisitive, and asked us many Questions in order to know by what Way we proposed to go to the Fort, and what Time we expected to arrive there; I left off working any further at the Road, and told them we intended to keep on across the Woods as far as the Fort, falling the Trees, &c. That we were waiting here for the Reinforcement which was coming to us, our Artillery, and our Waggons to accompany us there; but, as soon as they were gone, I set about marking out and clearing a Road towards Red-Stone. The 25th, Towards Night came three Men from the Great Meadows, amongst whom was the Son of Queen Aliguipa.
   
   This was probably Canachquasy, also known as Captain New Castle (d. 1756), an important agent of the Pennsylvania government in its relations with the Indians (see SIPEC. Hale Sipe. The Indian Chiefs of Pennsylvania: Or, A Story of the Part Played by the American Indian in the History of Pennsylvania, Based Primarily on the Pennsylvania Archives and Colonial Records, and Built Around the Outstanding Chiefs. 1927. Reprint. New York, 1971., 258–66).

 He brought me a Letter from Mr. Croghan,
   
   Letter from George Croghan not found.

 informing me what Pains he was at to perswade any Indians to come to us; that the Half-King was inclined, and was preparing to join us, but had received a Blow which was a Hindrance to it. I thought it proper to send Captain Montour to Fort-Necessity, in order to try if he could, possibly, gain the Indians to come to us. The 26th, Arrived an Indian, bringing News that Monacotoocha, had burnt his Village (Loiston) and was gone by Water with his People to Red-Stone, and may be expected there in two Days. This Indian passed close by the Fort, and assures us, that the French had received no Reinforcement, except a small Number of Indians, who had killed, as he said, two or three of the Delawares. I did not fail to relate that Piece of News to the Indians in its proper Colours, and particularly to two of the Delawares who are here. The 27th, Detached Captain Lewis,
   
   Andrew Lewis (1720–1781) was a native of Ulster, Ireland, came to Virginia in 1732, and settled in what is now Augusta County. He served in the Augusta militia, received a commission as captain in the Virginia Regiment in 1754, and was present at the capitulation of Fort Necessity. During the French and Indian War he served as commissioner to the Cherokee and to the Six Nations. Lewis was captured by the French during James Grant’s ill-fated attack on Fort Duquesne in Sept. 1758 and was taken to Montreal. He had settled near present-day Salem, Va., and after the war served as justice of the peace for the newly formed Botetourt County. He represented the county in the House of Burgesses and participated in the Virginia conventions of Mar. and Dec. 1775. In 1774 he led the Virginia forces that defeated the Indians under Cornstalk at the Battle of Point Pleasant. During the Revolution he held the rank of brigadier general and took part in the campaign against Dunmore. He resigned his commission in 1777 but continued to maintain an active interest in military affairs.

 Lieutenant Wagghener,

and Ensign Mercer,
   
   John Fenton Mercer (1735–1756), a son of John Mercer (1704–1768), served successively as ensign, lieutenant, and captain in the Virginia Regiment. He was killed by Indians while on scouting duty for GW in Apr. 1756.

 two Serjeants, two Corporals, one Drummer, and Sixty Men, in order to endeavour to clear a Road, to the Mouth of Red-Stone-Creek on Monaungahela.